DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-13) and Species I (Figures 1, 5, 10, and 11) in the reply filed on July 18th, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “at least one of” in line 2. Further in line 2, Claim 7 recites “and”. These two terms conflict one another. Examiner cannot definitively ascertain whether this is an alternative limitation or both limitations are required.  The Examiner will interpret the claim as in the alternative.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites:
a pulse wave sensor configured to obtain a first pulse wave signal in a first contact state of an object and a second pulse wave signal in a second contact state of the object; and 
a processor configured to estimate a degree of vasodilation based on an alternating current (AC) component of each of the first pulse wave signal and the second pulse wave signal, 
configured to monitor a vascular health condition based on the estimated degree of vasodilation, 
and configured to output a result of monitoring the vascular health condition.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of obtaining, estimating, monitoring, and outputting recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “estimate a degree of vasodilation” in independent Claim 1 is a mathematical relationship to estimate a degree of vasodilation based on a difference between the first and second blood volumes. Referring to paragraphs [0063-0064] of the specification, the estimation can be computed by Equation 1. The step of “correct the area” in dependent Claim 11 is based on mathematical relationships, which is further explained in [0091] of the Applicant’s Specification, that apply a correction value calculation equation to correct the area of the first AC component.
The claimed steps of obtaining, estimating, monitoring, and outputting can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
“[T]he ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” MPEP 2106.04(a)(2) III. The pending claims merely recite steps for monitoring that include observations, evaluations, and judgments.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in Claims 1-13 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for obtaining, estimating, monitoring, and outputting merely invoke a computer as a tool.
The data-gathering step (obtaining) and the data-output step (outputting) do not add a meaningful limitation to the method as they are insignificant extra-solution activity.
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for obtaining, estimating, monitoring, and outputting.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to monitor a health condition. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for obtaining, estimating, monitoring, and outputting. The claims do not apply the obtained prediction to a particular machine. Rather, the data is merely output in a post-solution step.
The additional elements are identified as follows: pulse wave sensor, processor, light source, detector, and output interface.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0046-0048], [0072-0077], [0131-0134]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. obtaining, estimating, monitoring, and outputting) that are well-understood, routine, and conventional activities previously known to the pertinent industry.
Applicant’s Background in the specification; and 
The non-patent literature of record in the application.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the units associated with the steps do not add meaningful limitation to the abstract idea. A computer, processor, memory, or equivalent hardware is merely used as a tool for executing the abstract idea(s). The process claimed does not reflect an improvement in the functioning of the computer. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newberry (U.S. Publication No. 2019/282179; cited by Applicant).
Regarding Claim 1,  Newberry discloses an apparatus for monitoring health (Abstract), the apparatus comprising: 
a pulse wave sensor (biosensor 100 includes a PPG circuit 110; [0078]) configured to obtain a first pulse wave signal (first wavelength 302; [0103]) in a first contact state of an object and a second pulse wave signal (second wavelength 304; [0103]) in a second contact state of the object ([0111], [0182], [0200], [0224]); and 
a processor (processing circuit 102) configured to estimate a degree of vasodilation ([0021], [0029], [0030], [0075]) based on an alternating current (AC) component of each of the first pulse wave signal and the second pulse wave signal ([0025-0026]), 
configured to monitor a vascular health condition based on the estimated degree of vasodilation ([0106], [0228-0239]), and 
configured to output a result (display 116) of monitoring the vascular health condition ([0106], [0228-0239]).  

Regarding Claim 2, Newberry discloses wherein the pulse wave sensor comprises: 
a light source (light source 210; [0082-0087]) configured to emit light (emitted light 216; [0082-0087]) onto the object; and 
a detector (photodetector 230; [0082-0087]) configured to detect light reflected (reflected light 240; [0082-0087]) or scattered from the object.  

Regarding Claim 10, Newberry discloses wherein the processor is further configured to estimate a first blood volume based on an area of a first AC component detected from the first pulse wave signal ([0017], [0107-0109], [0127]), estimate a second blood volume based on an area of a second AC component detected from the second pulse wave signal ([0017], [0107-0109], [0127]), and estimate the degree of vasodilation based on a difference between the first blood volume and the second blood volume (The level of vasodilation may be represented as a measurement of one or more of: a percentage of change in arterial width, diameter or planar area or a change in blood flow or volume, etc.; [0250]).  

Regarding Claim 11, Newberry discloses wherein the processor is further configured to: correct the area of the first AC component based on a difference between a contact pressure of the object at a time of obtaining the first pulse wave signal and a first pressure corresponding to the first contact state; and correct the area of the second AC component based on a difference between a contact pressure of the object at a time of obtaining the second pulse wave signal and a second pressure corresponding to the second contact state (This may cause errors in the measurement of blood component levels. The R values and/or measurements of blood component levels may be compensated due to the effect of vasodilation to correct errors during periods of vasodilation; [0190-0200]).  

Regarding Claim 12, Newberry discloses wherein in response to the estimated degree of vasodilation being less than a predetermined threshold, the processor is further configured to determine an abnormality in a function of a blood vessel ([0155-0157]).  

Regarding Claim 13,  Newberry discloses an output interface (display 116) configured to output the result of monitoring the vascular health condition ([0080-0081]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Newberry in view of Kwon et al (U.S. Publication No. 2018/0177413).
Regarding Claim 3, Newberry fails to disclose a touch-type blood pressure measurement apparatus wherein, based on a request for monitoring health, the processor is further configured to: provide information on the first contact state to a user to guide the user to touch the pulse wave sensor with the object at a contact pressure of a first pressure; and provide information on the second contact state to the user to guide the user to increase the contact pressure to a second pressure or higher, and upon satisfaction of a condition, to decrease the contact pressure to the first pressure.
In a similar technical field, Kwon discloses a touch-type blood pressure measurement apparatus wherein, based on a request for monitoring health, the processor is further configured to: provide information on the first contact state to a user to guide the user to touch the pulse wave sensor with the object at a contact pressure of a first pressure (The display 150 may display the contact pressure of the touch sensor 110 in contact with the finger 10 to guide the user to apply a contact pressure of a predetermined pattern to the touch sensor 110; [0083]); and provide information on the second contact state to the user to guide the user to increase the contact pressure to a second pressure or higher, and upon satisfaction of a condition, to decrease the contact pressure to the first pressure (The display 150 may display the contact pressure of the touch sensor 110 in contact with the finger 10 to guide the user to apply a contact pressure of a predetermined pattern to the touch sensor 110. For example, as shown in FIG. 8, the display 150 displays a guideline GL on a contact time axis and a contact pressure axis. The guideline GL increases linearly and decreases linearly after reaching the maximum value; [0083-0086]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the contact pressure teachings of Kwon into those of Newberry in order to perform a more accurate blood pressure measurement (Kwon [0084]).

Regarding Claim 4, Kwon discloses wherein upon providing the information on the first contact state, in response to the AC component of the first pulse wave signal not being detected, the processor (controller 140) is further configured to again provide the information ([0083-0086]) on the first contact state to the user ([0145]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the contact pressure teachings of Kwon into those of Newberry in order to perform a more accurate blood pressure measurement (Kwon [0084]).

Regarding Claim 5, Kwon discloses wherein upon providing the information on the second contact state, in response to the AC component of the second pulse wave signal being detected ([0145]), the processor (controller 140) is further configured to increase a value of the second pressure and provide the information on the second contact state with the second pressure having the increased value ([0061-0064]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the contact pressure teachings of Kwon into those of Newberry in order to perform a more accurate blood pressure measurement (Kwon [0084]).

Regarding Claim 6, Kwon discloses a pressure sensor (touch sensor 110, force sensor 130) configured to obtain the contact pressure (contact pressure (CP); [0076]) of the object that comes into contact with the pulse wave sensor (PPG sensor 120; [0054]), wherein the processor is further configured to provide the information on the first contact state and the second contact state based on the contact pressure of the object which is obtained by the pressure sensor ([0080]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the contact pressure teachings of Kwon into those of Newberry in order to perform a more accurate blood pressure measurement (Kwon [0084]).

Regarding Claim 7, Kwon discloses wherein each of the first pressure and the second pressure has at least one of a preset value (predetermined pattern; [0083], [0122]), and a value determined for the user ([0077-0080]; Examiner’s Note: these values are determined by the user’s MAP, SBP, DBP).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the contact pressure teachings of Kwon into those of Newberry in order to perform a more accurate blood pressure measurement (Kwon [0084]).

Regarding Claim 8, Kwon discloses wherein the processor is further configured to determine the value of the first pressure by providing information to guide the user to touch the pulse wave sensor with the object in a resting state (The display 150 may display the contact pressure of the touch sensor 110 in contact with the finger 10 to guide the user to apply a contact pressure of a predetermined pattern to the touch sensor 110. For example, as shown in FIG. 8, the display 150 displays a guideline GL on a contact time axis and a contact pressure axis. The guideline GL increases linearly and decreases linearly after reaching the maximum value; [0083-0086]), and determining the value of the first pressure based on whether the AC component of the first pulse wave signal is detected while the object is in contact with the pulse wave sensor in the resting state ([0145]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the contact pressure teachings of Kwon into those of Newberry in order to perform a more accurate blood pressure measurement (Kwon [0084]).

Regarding Claim 9, Kwon discloses wherein the processor is further configured to determine the value of the second pressure by providing information to guide the user to increase the contact pressure to a predetermined pressure or greater (The display 150 may display the contact pressure of the touch sensor 110 in contact with the finger 10 to guide the user to apply a contact pressure of a predetermined pattern to the touch sensor 110. For example, as shown in FIG. 8, the display 150 displays a guideline GL on a contact time axis and a contact pressure axis. The guideline GL increases linearly and decreases linearly after reaching the maximum value; [0083-0086]), and determining the value 34of the second pressure based on whether the AC component of the second pulse wave signal is detected at the contact pressure increased to the predetermined pressure or greater ([0145]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the contact pressure teachings of Kwon into those of Newberry in order to perform a more accurate blood pressure measurement (Kwon [0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791